914 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elizabeth Ann POTTS, individually and as next of kin ofHarold Lamar Potts, Deceased, Plaintiff-Petitioner,v.THE CELOTEX CORPORATION, et al., Defendants-Respondents.
No. 89-5085.
United States Court of Appeals, Sixth Circuit.
Sept. 18, 1990.

Before BOYCE F. MARTIN, Jr., and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
Pursuant to the published opinion of the Tennessee Supreme Court filed on September 10, 1990, the judgment of the district court is reversed and the case is remanded.